
	
		One Hundred Tenth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Thursday, the third
		day of January, two thousand and eight
		S. 1760
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend the Public Health Service Act with
		  respect to the Healthy Start Initiative.
	
	
		1.Short titleThis Act may be cited as the
			 Healthy Start Reauthorization Act of
			 2007.
		2.Amendments to Healthy Start
			 Initiative
			(a)Considerations in Making
			 GrantsSection 330H(b) of the
			 Public Health Service Act (42 U.S.C.
			 254c–8(b)) is amended—
				(1)by striking (b)
			 Requirements and all that follows through
			 In making grants under subsection (a) and inserting the
			 following:
					
						(b)Considerations in making grants
							(1)RequirementsIn making grants under subsection
				(a)
							;
				and
				(2)by adding at the end the following
			 paragraphs:
					
						(2)Other considerationsIn making grants under subsection (a), the
				Secretary shall take into consideration the following:
							(A)Factors that contribute to infant
				mortality, such as low birthweight.
							(B)The extent to which applicants for such
				grants facilitate—
								(i)a community-based approach to the delivery
				of services; and
								(ii)a comprehensive approach to women’s health
				care to improve perinatal outcomes.
								(3)Special projectsNothing in paragraph (2) shall be construed
				to prevent the Secretary from awarding grants under subsection (a) for special
				projects that are intended to address significant disparities in perinatal
				health indicators in communities along the United States-Mexico border or in
				Alaska or
				Hawaii.
						.
				(b)Other grantsSection 330H of the
			 Public Health Service Act (42 U.S.C.
			 254c–8) is amended—
				(1)in subsection (a), by striking paragraph
			 (3); and
				(2)by striking subsections (e) and (f).
				(c)FundingSection 330H of the
			 Public Health Service Act, as amended
			 by subsection (b) of this section, is amended by adding at the end the
			 following subsection:
				
					(e)Funding
						(1)Authorization of
				appropriationsFor the
				purpose of carrying out this section, there are authorized to be
				appropriated—
							(A)$120,000,000 for fiscal year 2008;
				and
							(B)for each of fiscal years 2009 through 2013,
				the amount authorized for the preceding fiscal year increased by the percentage
				increase in the Consumer Price Index for all urban consumers for such
				year.
							(2)Allocation
							(A)Program administrationOf the amounts appropriated under paragraph
				(1) for a fiscal year, the Secretary may reserve up to 5 percent for
				coordination, dissemination, technical assistance, and data activities that are
				determined by the Secretary to be appropriate for carrying out the program
				under this section.
							(B)EvaluationOf the amounts appropriated under paragraph
				(1) for a fiscal year, the Secretary may reserve up to 1 percent for
				evaluations of projects carried out under subsection (a). Each such evaluation
				shall include a determination of whether such projects have been effective in
				reducing the disparity in health status between the general population and
				individuals who are members of racial or ethnic minority
				groups.
							.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
